Citation Nr: 1017613	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Nashville, Tennessee


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of infection incurred during 
resection of an enterocutaneous fistula with lysis and 
adhesions and small bowel re-anastomosis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1974, and from April 1975 to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In April 2009, this case was remanded 
for additional development by the Board.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).  


FINDINGS OF FACT

1.  The Veteran developed methicillin-resistant 
staphylococcus aureus (MRSA) infection during the course of 
surgeries performed at a VA Medical Center (VAMC) in December 
2003; he has experienced additional disability as a result.  

2.  The Veteran's MRSA was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA; the MRSA 
infection was reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for residuals of the Veteran's December 2003 
surgeries by VA have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2006, more than two months prior to the RO's initial 
adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to compensation under 38 U.S.C.A. 
§ 1151, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The Veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
post-service medical records and secured a medical opinion in 
furtherance of his claim.  An examination was not necessary 
because the Veteran's medical condition was not in question, 
only the cause of the cause of residual disability following 
December 2003 surgery by VA.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006) (examination not required when 
sufficient competent medical evidence is on file to make a 
decision on the claim).  VA has no duty to inform or assist 
that was unmet. 

The record shows the Veteran underwent an incisional hernia 
repair during which the mesh used became infected and the 
Veteran developed an enterocutaneous fistula.  The wound 
required debridement several times with removal of the mesh.  
An operation report dated in September 2003 described a 
procedure intended to debride the Veteran's wound, remove the 
infected mesh, and replace a Port-A-Cath.  This operation 
report diagnosed the Veteran with chronic sepsis both pre- 
and post-operative.  

Several months later, at the beginning of December 2003, the 
Veteran underwent another, related, procedure, this time for 
resection of an enterocutaneous fistula with lysis and 
adhesions and small bowel re-anastomosis, with removal of a 
left subcutaneous port and placement of a right triple-lumen 
catheter.  The following day, there began a series of 
additional operations to combat infection, including surgical 
repair, debridement, and irrigation.  

In testimony at a July 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that, as a result 
of the infections and multiple abdominal operations, he had 
what he termed a "flesh eating bacteria" that has caused 
the loss of his abdominal muscles, and prevented him from 
being able to work.  

In support of his claim the Veteran submitted an April 2007 
letter from VA physician K.S.H., M.D., who noted that the 
Veteran had been seen since 1999.  It was noted that the 
Veteran had been afflicted with small bowel obstructions, 
arteriovenous malformations, enterocutaneous fistulas, 
infected mesh, dehydration, renal failure, fungal blood 
infection, MRSA bacteremia, VR&E wound infection, metabolic 
acidoses, surgical wound dehiscence, chronic gastrointestinal 
bleeding, severe heliopylori infection, varicose ulcers, 
peripheral vascular disease, melena, and chronic nausea.  He 
noted that, following the wound dehiscence, the Veteran 
literally had to hold his intestines into his abdominal 
cavity while in route to treatment.  Dr. H. noted that the 
Veteran previously had been a mechanic, but that he had not 
been able to work as consistently as before between 1999 and 
2003 because of severe anemia and bleeding diarrhea.  The 
doctor also noted that since the Veteran's operations in late 
2003 he could not perform even simple mechanic tasks due to 
limitations in his lifting capabilities and the risk of 
blowing out his abdominal contents.  

Dr. H. opined that the Veteran was severely impaired due to 
the loss of his abdominal musculature, and that this loss of 
abdominal musculature was a direct consequence of a wound 
infection that developed during a course of treatment by VA 
in late 2003.  

As a result of the Board's April 2009 remand, F.T.L., Sr., 
M.D., F.A.C.S., the chief of plastic surgery assigned to a 
VAMC, reviewed the Veteran's record and provided an expert 
medical opinion.  The surgeon noted that he had reviewed the 
Veteran's extensive records, and he briefly summarized the 
Veteran's relevant medical history.  He stated that physical 
examination of the Veteran was not required to render the 
opinion requested.  He also stated that he was in full 
agreement with the findings in Dr. H.'s April 2007 letter, 
summarized above.  Dr. L. agreed that the Veteran did 
contract a MRSA infection from the multiple operations 
secondary to sepsis, but he found no suggestion that 
physician or hospital personnel were responsible directly, or 
that the MRSA was due to negligence in any way.  

He continued that staphylococcus aureus (staph) is a 
ubiquitous organism that can be found in many, if not most, 
instances of infection.  Strains that become resistant to 
antibiotics, he explained, are termed MRSA or VRE.  Dr. L. 
noted that the Veteran's description of a "flesh-eating" 
bacterium was inappropriate as this terminology is reserved 
to streptococcal infections, i.e., necrotizing fasciitis.  
The doctor also noted that the Veteran's contention that the 
mesh was likely infected before being placed in the Veteran 
is a conjecture that is most certainly inaccurate.  This was 
so because the mesh is packaged in dated sterile packaging 
and only opened at the time of use.  It was noted that the 
mesh can become secondarily infected, and serves as a situs 
of infection in the body until removed.  Dr. L. concluded 
that the Veteran's MRSA infection was foreseeable due to the 
multiple procedures for entero-cutaneous fistulas.  

The criteria for award under section 1151 in pertinent part 
are:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability. . .was--

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

38 U.S.C.A. § 1151 (emphasis added).  

Thus, to summarize the foregoing, in order to prevail in 
an 1151 claim, it must be shown that the proximate cause 
of the disability was due to either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in 
furnishing the Veteran's care; or was an event not 
reasonably foreseeable.  

Here, there is medical evidence showing that the Veteran 
suffers from MRSA and residuals therefrom that arose during 
the course of his medical care at a VA medical facility.  
However, there is no competent medical evidence showing that 
the proximate cause of his disability was carelessness, 
negligence, error in judgment, lack of proper skill, etc., or 
was the result of an event that was not reasonably 
foreseeable.  To the contrary, the only pertinent medical 
opinion evidence of record is that of Dr. L., and his opinion 
is that the Veteran's additional disability was not 
proximately caused by negligence, etc., and was foreseeable 
due to the Veteran's multiple surgeries.  Dr. L.'s medical 
opinion is uncontradicted by any competent and credible 
medical evidence of record.  

The Board acknowledges the Veteran's contention that he 
should be compensated for the residuals of his multiple 
surgeries at a VAMC.  However, as noted above, the issue is 
not whether he suffered an infection in the course of his 
treatment and suffered additional residuals because of the 
infection, but whether the additional disability was a result 
of careless, etc., or were due to an event not reasonably 
foreseeable.  Moreover, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the application of section 
1151 in his case.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the 
Veteran's own assertions have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of infection incurred during 
resection of an enterocutaneous fistula with lysis and 
adhesions and small bowel re-anastomosis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


